DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 5/31/2022 have been entered.  In the amendment, claims 16, 17, and 23 have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 5/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,788,664 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claim 24, at least, on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 7, at least, of U.S. Patent No. 10,788,664 has been overcome. 
The terminal disclaimer filed on 5/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/418,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The provisional rejection of claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/418,615 has been overcome. 
The terminal disclaimer filed on 5/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 16/418,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The provisional rejection of claims 1-24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/418,562 has been overcome. 

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for scanning a transmitted beam through a 360° field-of-view (FOV) and processing beams reflected off of a target in a light detection and ranging (LIDAR) system to determine a distance between the LIDAR system and the target and a velocity of the target, said LIDAR system including a transmitter subsystem and a receiver sub-system, said method comprising: generating a laser beam to be transmitted by the transmitter sub-system at a first frequency; determining a temperature of optical and electro-optical components in the transmitter and/or receiver sub-systems; adjusting the first frequency of the laser beam to compensate for changes in the temperature of the optical and electro-optical components in the transmitter and/or receiver sub-systems; directing the laser beam to a spiral phase plate resonator (SPPR) device in the transmitter sub-system having opposing reflective surfaces that reflect the laser beam back and forth in the SPPR device, wherein one of the reflective surfaces includes a spiral step index that causes multiple internal reflected beams having different phases to be combined as the transmitted beam emitted from one side of the SPPR device and having a coherent superposition of optical vortex intensity patterns and a processing beam emitted from an opposite side of the SPPR device and having a coherent superposition of optical vortex intensity patterns; directing the transmitted beam from the SPPR device onto a conical mirror to direct the transmitted beam at a certain angle therefrom depending on the first frequency of the laser beam; shifting the optical frequency of the laser beam to a second frequency to change the angle that the transmitted beam is directed from the conical mirror; frequency modulating the laser beam at the second frequency over a frequency modulation range; receiving a reflected beam from the target at the receiver sub-system; mixing and correlating the processing beam and the reflected beam; calculating a fast Fourier transform of signals representing the mixed processing and reflected beams; determining beat frequencies in the mixed and transformed signals; identifying intermediate frequencies in the beat frequencies; estimating a time delay between the transmitted beam and the reflected beam from the beat frequencies to determine the distance to the target; determining a Doppler shift frequency from the beat frequencies to determine the velocity of the target; shifting the optical frequency of the laser beam to a plurality of other frequencies to change the angle that the transmitted beam is directed from the conical mirror over a complete 360° scan; and repeating the steps of frequency modulating, receiving a reflected beam from the target, mixing and correlating, calculating a fast Fourier transform, determining beat frequencies, identifying intermediate frequencies, estimating a time delay and determining a Doppler shift frequency for each separate optical frequency. 
Independent claim 15 recites a method for determining a distance to and velocity of a target, said method comprising: generating a laser beam to be transmitted; frequency modulating the laser beam over a frequency modulation range; directing the frequency modulated laser beam to a spiral phase plate resonator (SPPR) device; directing a transmitted beam from the SPPR device onto a conical mirror that directs the transmitted beam at a certain angle therefrom depending on a frequency of the laser beam; receiving a reflected beam from the target; mixing and correlating the transmitted beam and the reflected beam; calculating a fast Fourier transform of signals representing the mixed transmitted and reflected beams; determining beat frequencies in the mixed and transformed signals; identifying intermediate frequencies in the beat frequencies; estimating a time delay between the transmitted beam and the reflected beam from the beat frequencies to determine the distance to the target; and determining a Doppler shift frequency from the beat frequencies to determine the velocity of the target. 
Independent claim 24 recites a method for determining a distance to and velocity of a target by scanning a beam through a 360° field-of-view (FOV) and processing beams reflected off of the target using a light detection and ranging (LIDAR) system, said method comprising: generating a laser beam to be transmitted; frequency modulating the laser beam over a frequency modulation range; directing the frequency modulated laser beam to a spiral phase plate resonator (SPPR) device; directing a transmitted beam from the SPPR device onto a conical mirror that directs the transmitted beam at a certain angle therefrom depending on a frequency of the laser beam; receiving a reflected beam from the target; and processing the reflected beam. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 15, and as recited in combination in independent claim 24 are neither anticipated by nor found obvious over the prior art of record, since no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 15, and as recited in combination in independent claim 24, in particular, the specific combined features of a spiral phase plate resonator and a conical mirror. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645